Conviction for burglary; punishment, two years in the penitentiary.
The evidence is plain, manifesting appellant's guilt, and there appears no dispute of this proposition save and except a claim that at the time of the alleged burglary appellant was *Page 149 
under the influence of narcotics and did not know what he was doing. The charge of the court is regarded by us as being very favorable to appellant in submitting to the jury the question of his right to an acquittal upon the ground of temporary insanity. No exception was taken to the charge. Appellant filed an extended motion for new trial, which has been carefully examined, and is not deemed by us to meet the requirements of the law when one seeks a new trial on the ground of newly discovered evidence.
There are many exceptions, but each bill is carefully and. fully qualified by the learned trial judge in such manner as that none of the bills manifest error.
The judgment of the trial court is affirmed.
Affirmed.
MORROW, P. J., absent.